Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.

Response to Amendment
This action is in response to the remark entered on April 26, 2021.
Claims 15 & 17-18 are pending in the instant application.
Claim 15 is amended.

Response to Arguments
Applicant's remarks filed 04/26/2021, pages 4-5, regarding the rejection of claim 15 under 35 U.S.C. § 103 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Yang et al. (US 2012/0201303 A1) (hereinafter Yang) in view of Francois et al. (US 2014/0016874 A1) (hereinafter Francois) as outlined below.
In response to applicant’s remark that Examiner’s recited references do not teach, suggest, nor disclose Applicant's newly-recited limitations, the Examiner directs Applicant’s attention to the rejection of the independent claim 15, and similarly new claims 17-18 below, where Applicant’s claim limitations are addressed by Francois and are rejected for the reasons as outlined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2012/0201303 A1) (hereinafter Yang) in view of Francois et al. (US 2014/0016874 A1) (hereinafter Francois).

Regarding claim 15, Yang discloses a method of decoding a video data based on an intra-prediction mode [Paragraph [0029]-[0031], Video decoding method according to an intra-frame prediction mode], the method comprising:
obtaining a model index indicating an inverse-transform matrix for a current block [Paragraph [0160], Resolving unit 601 obtains transformation matrix index information, as model index];
determining an inverse-transform model for the current block among pre-determined multiple inverse-transform models based on the intra-prediction mode [Paragraph [0161]-[0165], determining unit 602 determines inverse-transform model among pre-determined multiple inverse-transform models by determining the inverse transformation matrix based on intra-frame prediction mode];
deriving the inverse-transform matrix based on the inverse-transform model [Paragraph [0161]-[0165], determining unit 602 determines inverse transformation matrix or set of inverse transformation matrixes based on intra-frame prediction mode and calculation result]; and 
performing an inverse-transform for the current block based on the inverse-transform matrix [Paragraph [0162], reconstructing unit 603 uses determined transformation matrix to perform inverse transformation and obtaining residual data].
However, Yang does not explicitly disclose wherein a plurality of intra-prediction modes are grouped into one or more intra-prediction mode groups and each of the intra-prediction mode groups corresponds to a single inverse-transform matrix model, and wherein based on an intra-DC mode and an intra-planar mode being grouped together, the intra-DC mode and the intra-planar mode correspond to a single inverse-transform model.
Francois teaches wherein a plurality of intra-prediction modes are grouped into one or more intra-prediction mode groups and each of the intra-prediction mode groups corresponds to a single inverse-transform matrix model, and wherein based on an intra-DC mode and an intra-planar mode being grouped together, the intra-DC mode and the intra-planar mode correspond to a single inverse-transform model [Paragraph [0012], [0082]-[0088] & [0096], In HEVC, intra prediction modes are grouped into two types – non-directional intra prediction modes that include planar and DC modes, and directional, or 33 angular modes. If a mode is non-angular, or non-directional (DC/Planar), transformation step S604 applies 2D affine transformation with matrix q, as single inverse-transform model].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yang to incorporate the intra prediction process in Francois as above, to improve the intra prediction process and address losses in coding efficiency induced by spatial misalignment of reference samples (Francois, Paragraph [0018]).

Regarding claim 17, claim 17 is drawn to an encoding method having limitations similar to the decoding method of using the same as claimed in claim 15 treated in the above rejection. Therefore, method claim 17 corresponds to method claim 15 and are rejected for the same reasons of obviousness as used above.
Furthermore, Yang discloses of a encoding method [Abstract, method for encoding]; and
generating a model index indicating the transform matrix for the current block [Paragraph [0069]-[0084], Generating model index by selecting transformation matrix index information and encoding into bitstream].

Regarding claim 18, non-transitory computer-readable storage medium claim 18
corresponds to the same method as claimed in claim 15, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Yang discloses of a non-transitory computer-readable storage medium storing operations, when executed by a processor cause the processor to perform an image decoding method [Paragraph [0236]-[0238], Program stored in computer readable storage media including ROM, RAM, magnetic disk or optical disk, executed by the video decoder containing processor].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL CHANG/Examiner, Art Unit 2487